DETAILED ACTION
Response to Arguments
The amendment filed 4/25/2022 have been entered and made of record.

The application has pending claim(s) 1-20.

In response to the amendments filed on 4/25/2022:
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

The Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1, 12, and 16 respectively.
Applicant’s arguments, see pages 5-9, filed 4/25/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive [with regards to the amended beamforming limitation].  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Yu et al (“Heart Rate Estimation From Facial Images Using Filter Bank” – ISCCSP 2014 – pages 69-72).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-20 are still not in condition for allowance because they are still not patentably distinguishable over the prior art references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17: Due to the amendments of claims 16 and 17, the recited limitation “wherein extracting the vital sign information” at lines 1-2 of claim 17 lacks antecedent basis.

Claims 18-20 are dependent upon claim 17 respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,737,219 B2, as applied in previous Office Action) in view of Yu et al (“Heart Rate Estimation From Facial Images Using Filter Bank” – ISCCSP 2014 – pages 69-72).
Regarding claim 1, Chen teaches a method for detecting abnormalities in video data (see Chen, Abstract), the method comprising: receiving video data comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); extracting the vital sign information of the subject (see Chen, monitored subject, Fig. 2) from the video data (see Chen, ROI on face, Fig. 6; vital sign extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8); analyzing the vital sign information (see Chen, analyze if the vital signs do not exceed a predetermined vital threshold range, Fig. 15, Col. 17, lines 3-12; Col. 18, lines 1-10); and determining whether an abnormality occurs in the analyzed vital sign information (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
	However Chen fails to explicitly disclose beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information.
	Yu teaches beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).

Regarding claim 2, Chen further teaches wherein the video data comprises a plurality of frames (see Chen, the video signal includes a plurality of frames, Col. 5, lines 31-33).

Regarding claim 3, Chen further teaches tracking movement of the region of interest across the plurality of frames (see Chen, the vital sign extraction block provides an ROI sequence tracking the same body parts, Col. 9, lines 46-55).

Regarding claim 4, Chen further teaches spatially averaging changes in each of the plurality of color channels in the region of interest across the plurality of frames (see Chen, applying the first pixel operation algorithm to average color channel data over pixels in a current ROI, Col. 10, lines 31-42; applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames, Col. 10, lines 43-58; applying the first and second pixel operation algorithms to color channel data in ROI sequences equivalent to spatially average color changes in the region of interest across the plurality of frames, Col. 2, lines 51-63, Col. 10, lines 1-42, Col. 11, lines 16-22).  Yu also further teaches spatially averaging changes in each of the plurality of color channels in the region of interest across the plurality of frames (see Yu, mean for each component repeated for each frame of the plurality of frames, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 1 for obviousness and motivation statements.

Regarding claim 5, Yu further teaches adaptively beamforming the spatially averaged changes in each of the plurality of color channels to enhance indications of a pulse of the subject (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 1 for obviousness and motivation statements.

Regarding claim 6, Chen further applying a face recognition algorithm to the video data to determine the region of interest (see Chen, ROI extraction based on the recognized subject obtained from face recognition, Fig. 3, steps 306 and 308, Col. 7, lines 19-29; Col. 9, lines 33-45).

Regarding claim 8, Chen further teaches wherein the vital sign information comprises a heart rate of the subject (see Chen, vital sign, e.g., heartbeat rate, 1702, Fig. 17; Col. 5, lines 44-48).

Regarding claim 9, Chen further teaches wherein analyzing the vital sign information comprises analyzing variations in the heart rate of the subject (see Chen, analyzing if vital sign shows regular periodic pulses or irregular waves, Fig. 15, Col. 17, lines 1-12; Col. 18, lines 1-10).

Regarding claim 11, Chen further teaches wherein the vital sign information comprises a respiration rate of the subject (see Chen, vital sign, e.g., respiration rate, 1702, Fig. 17; Col. 5, lines 44-48).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu, and further in view of Poh et al (“Non-contact, automated cardiac pulse measurements using video imaging and blind source separation.” Optics express, Vol. 18, Issue 10 (2010): 10762-74, as applied in previous Office Action).  The teachings of Chen as modified by Yu have been discussed above.
Regarding claim 7, Chen as modified by Yu however fails to explicitly disclose wherein the face recognition algorithm is a multiple-face recognition algorithm which determines additional regions of interest.
Poh teaches wherein the face recognition algorithms is a multiple-face recognition algorithm which determines additional regions of interest (see Poh, face tracker which can detect faces within the video frames and localize the measurement region of interest for each video frame, Page 5/13, Section 2.3, lines 3-5; a single-frame excerpt from the webcam video recording with the ROI for each participant highlighted indicating that the face detection algorithm is a multiple-face recognition algorithm with multiple faces detected and the corresponding multiple ROIs extracted, Fig. 7(a), Page 10/13, Section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, using Poh’s teachings by including the simultaneous multi-face region processing to Chen’s [as modified by Yu] single face region processing in order to locally improve heart rate detection in multiple regions of the image (see Poh, Section 3.3).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu, and further in view of Tuvi (JP 2008532587 A, the attached English language translation is used hereinafter as the Official English language translation of this JP document, as applied in previous Office Action). The teachings of Chen as modified by Yu have been discussed above.
Regarding claim 10, Chen as modified by Yu however fails to explicitly disclose wherein determining whether the abnormality occurs in the analyzed vital sign information comprises determining the heart rate of the subject is abnormally constant or has an abnormal variation in beat or beat intervals.
Tuvi teaches wherein determining whether the abnormality occurs in the analyzed vital sign information comprises determining whether the heart rate of the subject is abnormally constant or has an abnormal variation in beat or beat intervals (see Tuvi, heart rate monitored by a processor to detect abnormal conditions related to heart rate, e.g., abnormal heart rate and heart rate variability, Page 9/31, Paragraph 2, lines 4-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, using Tuvi’s teachings by including heart rate variability as a criteria to Chen’s [as modified by Yu] abnormal conditions processing in order to improve the abnormal heart rate detection (see Tuvi, Page 9/31, Paragraph 2, lines 4-8).


Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yu and further in view of O’Brien (“Deepfakes are coming. Is big Tech ready?” CNNMoney, August 18, 2018, as applied in previous Office Action).
Regarding claim 12, Chen teaches a detector (see Chen, processor 200, Fig. 2, Col. 5, 1-15), comprising: a memory (see Chen, flash memory and/or volatile memory, Col. 5, lines 27-28); and a signal processor coupled to the memory (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Col. 5, lines 23-27 ) and configured to: obtain video data stored in the memory and comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18 and 23-27; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); extract the vital sign information of the subject (monitored subject, Fig. 2) from the video data (see Chen, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8); analyze the vital sign information to detect an abnormality (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
However, Chen fails to explicitly disclose beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information; and if the abnormality is detected, determine the video is fraudulent.
	Yu teaches beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s detector using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
However, Chen as modified by Yu fails to explicitly disclose if the abnormality is detected, determine the video is fraudulent.
O’Brien teaches if the abnormality is detected, determine the video is fraudulent  (see O’Brien, deepfake machine learning algorithm that identifies fake videos according to abnormal widely varying heart rate signals in face regions of spoofed videos, Page 3/3, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s detector, as modified by Yu, using O’Brien’s teachings by including the deepfake heart rate / pulse detection conditions [widely varying heart rate signals in face regions] of people in videos to Chen’s [as modified by Yu] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see O’Brien, Page 3/3, Paragraph 2).

Regarding claim 13, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to apply a face recognition algorithm to the video data to determine and track the region of interest over time (see Chen, ROI extraction based on the recognized subject obtained from face recognition, Fig. 3, steps 306 and 308, Col. 9, lines 33-45; the vital sign extraction block extracts an ROI sequence tracking the same body parts, Col. 9, lines 46-55).

Regarding claim 14, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to extract the vital sign information by: tracking changes in each of the plurality of color channels in the region of interest over time (see Chen, Col. 2, lines 51-63, Col. 10, lines 1-42, Col. 11, lines 16-22, applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames comprising tracking color changes in ROI over time, Col. 10, lines 43-58). Yu also further teaches tracking changes in each of the plurality of color channels in the region of interest over time (see Yu, mean for each component repeated for each frame of the plurality of frames over e.g. twenty seconds, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); and adaptively beamforming the changes in each of the plurality of color channels to produce the vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 12 for obviousness and motivation statements.

Regarding claim 15, Chen further teaches wherein the signal processor (see Chen, Fig. 2, multiple integrated systems including interface 202, vital sign extraction block 206, and joint decision maker 212; Chen, Col. 5, lines 7-15) is further configured to analyze the vital sign information to detect the abnormality by analyzing the variations in the vital sign information of the subject (see Chen, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).

Regarding claim 16, Chen teaches a method comprising: receiving video data comprising a plurality of color channels (see Chen, video signal, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18 and 23-27; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22); analyze the vital sign information to detect an abnormality (see Chen, see Chen, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9; Col. 5, lines 42-48; Col. 10, lines 5-8, decide if heartbeat is normal according to whether the vital sign is within the heartbeat rate range, Fig. 17, step 1724, Col. 20, lines 31-42).
However, Chen fails to explicitly disclose beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information; and determining the video data is fraudulent based on the abnormality.
	Yu teaches beamforming each of the plurality of color channels in a region of interest on skin of a subject to enhance vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the Red, Green, and Blue components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s method using Yu’s teachings by including the heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] to Chen’s vital sign extraction in order to improve the heart rate estimation (see Yu, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).
However, Chen as modified by Yu fails to explicitly disclose determining the video data is fraudulent based on the abnormality.
O’Brien teaches a method for detecting fraudulent video data comprising determining the video data is fraudulent based on the abnormality (see O’Brien, deepfake machine learning algorithm that identifies fake videos according to abnormal widely varying heart rate signals in face regions of spoofed videos, Page 3/3, Paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu, using O’Brien’s teachings by including the deepfake heart rate / pulse detection conditions [widely varying heart rate signals in face regions] of people in videos to Chen’s [as modified by Yu] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see O’Brien, Page 3/3, Paragraph 2).

Regarding claim 17, Chen further teaches wherein extracting the vital sign information of the subject comprises: tracking changes in each of the plurality of color channels in the region of interest over time (see Chen, ROI on face, Fig. 6; vital signal extracted from video signal based on ROI, Fig. 5, Col. 2, lines 3-9 and 51-63; Col. 5, lines 42-48; Col. 10, lines 1-42, Col. 11, lines 16-22, applying the second pixel operation algorithm to calculate sum of differences over color channel data of different ROIs across different frames comprising tracking color changes in ROI over time, Col. 10, lines 43-58). Yu also further teaches tracking changes in each of the plurality of color channels in the region of interest over time (see Yu, mean for each component repeated for each frame of the plurality of frames over e.g. twenty seconds, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References); and adaptively beamforming the changes in each of the plurality of color channels to produce the vital sign information (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 16 for obviousness and motivation statements.

Regarding claim 18, Chen further teaches wherein the plurality of color channels comprise red, green, and blue color channels (see Chen, Fig. 2, Col. 2, lines 51-63, Col. 5, lines 16-18; Fig. 3, Step 302, Col. 7, line 3, Col. 10, lines 1-42, Col. 11, lines 16-22). Yu also further teaches wherein the plurality of color channels comprise red, green, and blue color channels (see Yu, heart rate estimation based on the joint approximation diagonalization of eigenmatrices JADE [independent component analysis (ICA) via beamforming for non-Gaussian signals] on the mean Red μR, mean Green μG, and mean Blue μB components of the faces ROI, Fig. 1; paragraphs 1-2 of Section B. Data Analysis, Reference [8] as cited in Section References).  See claim 16 for obviousness and motivation statements.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu and O’Brien, and further in view of Nowara et al (“Ppgsecure: Biometric presentation attack detection using photopletysmograms.” – IEEE 2017, pp. 56-62, as applied in previous Office Action).  The teachings of Chen as modified by Yu and O’Brien have been discussed above.
Regarding claim 19, however Chen as modified by Yu and O’Brien fails to explicitly disclose wherein determining the video data is fraudulent is further based on background color changes.
Nowara teaches wherein determining the video data is fraudulent is further based on background color changes (see Nowara, different photopletysmogram (PPG) signals derived from color changes in the skin caused by blood flow and color changes in background or fake image, Section I – Introduction, Paragraph 2, Fig. 2; PPG signals extracted from the live face and background used to build feature vectors to train a SVM classifier for differentiating live face and fake face attack, Section IV – Methodology of PPGSecure, Paragraph 2; heart rate frequency related PPG signal derived from background color changes helps to detect fake faces, Page 2/3, Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and O’Brien, using Nowara’s teachings by including heart rate related PPG signal detection and machine learning classifier to Chen’s [as modified by Yu and O’Brien] abnormal conditions processing in order to improve the abnormal heart rate detection that provides means for identifying fake / spoofed face videos (see Nowara, Section I – Introduction, Paragraph 2; Page 2/3, Paragraph 1).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Yu and O’Brien, and further in view of Youseph et al (“Pixel and Edge Based Illuminant Color Estimation for Image Forgery Detection” - Procedia Computer Science 2015 - pages 1635-1642).  The teachings of Chen as modified by Yu and O’Brien have been discussed above.
Regarding claim 20, however Chen as modified by Yu and O’Brien fails to explicitly disclose wherein determining the video data is fraudulent is further based on at least one of edge detection or edge motion.
Youseph teaches wherein determining the video data is fraudulent is further based on at least one of edge detection or edge motion (see Youseph, forgery detection based on shape features extracted using edge points, Section 3.5. Shape feature extraction – HOG Edge; Section 4. Results and Discussion, Paragraph 1, lines 3-6; Section 5. Conclusion, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chen’s method, as modified by Yu and O’Brien, using Youseph’s teachings by including the edge detection processing in Chen’s [as modified by Yu and O’Brien] face recognition in order to provide means for identifying fake / spoofed face images and thereby improve the authentication of the face region in the images (see Youseph, Section 5. Conclusion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhai ‘208 discloses detecting abnormalities in the heart rate via a beamformer; Curra et al ‘388 discloses once the tissue temperature has been determined, the method can further include forming a temperature profile of a region of interest using the received signal wherein a set of components can be encoded into an RGB additive color channel, beamformed using a pixel-based beamformer, and displayed on a screen or monitor as a two-dimensional (2-D) color image; Esteep discloses “Recovering Pulse Rate During Motion Artifact with a Multi-Imager Array for Non-Contact Imaging Photoplethysmography”; Rahman discloses “Real Time Heart Rate Monitoring From Facial RGB Color Video Using Webcam”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 20, 2022